                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     DUBLIN DIVISION

COREY LEWIS COLEMAN,                       )
                                           )
               Plaintiff,                  )
                                           )
       v.                                  )
                                           )
WILLIAM DANFORTH, Warden, Telfair          )
State Prison; SAM ZANDERS, Deputy          )
Warden, Telfair State Prison; LT. RODNEY )        CV 316-095
MCCLOUD, Unit Manager, Telfair State       )
Prison; LIEUTENANT WILCOX, Telfair         )
State Prison, SERGEANT JORDAN-             )
THOMAS, Telfair State Prison; SERGEANT )
TAYLOR, Telfair State Prison; OFFICER      )
BELL, Cert. Officer, Telfair State Prison; )
JILL CRAVEY, Nurse, Telfair State Prison; )
and DR. CHANEY, Telfair State Prison,      )
                                           )
               Defendants.                 )
            __________________________________________________________

             MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
             __________________________________________________________

         Pro se Plaintiff, a former inmate at Telfair State Prison (“TSP”), commenced this case

pursuant to 42 U.S.C. § 1983. Before the Court are cross motions for summary judgment

regarding Plaintiff’s Eighth Amendment claims for failure to protect and denial of medical care,

his First Amendment retaliatory transfer claim, and his Fourteenth Amendment due process

claim.    The Court REPORTS and RECOMMENDS Defendants’ motion for summary

judgment be GRANTED IN PART (doc. no. 142), resulting in dismissal of all but the failure to

protect claim, and Plaintiff’s motion for summary judgment be DENIED (doc. no. 146).
I.     FACTS

       A.      Plaintiff’s Description of Assault and Forced Transfer on July 15, 2013

       Giving rise to Plaintiff’s claim for failure to protect is his assault and forced transport

to administrative segregation on July 15, 2013. The Court draws Plaintiff’s description of

these events from his deposition and specified portions of the amended complaint

incorporated by reference into his sworn summary judgment declaration. (Doc. no. 147.)

While the Court does not approve of such incorporation, it will consider the incorporated

allegations to comply with its duty to construe liberally pro se filings.

       TSP inmate Richard Harris is an imam, or Muslim prayer leader, who ordered

Muslim inmates to assault and forcibly transport Plaintiff to administrative segregation from

the cafeteria during a Ramadan iftar meal on July 15, 2013. (Am. Compl., doc. no. 44, ¶¶ 1,

4.) Harris ordered the assault because of a rumor Plaintiff was planning to stab him, and

Plaintiff’s objection to Harris authorizing Muslim inmates to rob others. (Doc. no. 158-1,

Pl.’s Dep. at 58, l. 16-23.) At Harris’s instruction, an inmate approached Plaintiff while he

was eating and struck him across the upper chest and back with a wooden walking cane.

(Am. Compl. ¶ 5; Pl.’s Dep. at 55, l. 9-12.) Several inmates joined in, punching and kicking

Plaintiff in the head, chest, and ribs before Plaintiff escaped outside. (Am. Compl. ¶ 5; Pl.’s

Dep. at 55, l. 13-19.)     There were sixty to seventy inmates in the cafeteria and three

correctional officers, including Defendants Wilcox and Bell. (Pl.’s Dep. at 56-57, l. 5-14.)

       Outside the cafeteria, a large group of inmates stood near Plaintiff to protect him from

five or six attacking inmates. (Id. at p. 66, l. 5-23.) The standoff lasted a couple of minutes,

during which time “[t]he CERT team and the lieutenant, they’re watching and they’re trying

                                            2
to figure out what’s going on or is it going to escalate any further.” (Id. at 67, l. 22-25.)

Plaintiff asked officers for permission to go to his dormitory. (Id. at 68, l. 2-7.) Instead,

Defendants Bell, Taylor, and Wilcox, along with Officer Daniels, opened a series of gates

allowing additional inmates access to Plaintiff and opening a pathway to E building where

Harris had ordered Plaintiff transported. (Am. Compl. ¶¶ 9, 11; Pl.’s Dep. at 68, l. 2 – 70, l.

21.) Inmates punched Plaintiff and threatened him with shanks, saying, “‘You’re going to

the compound dead or alive . . . .’” (Id. at 71, l. 17-25.) Plaintiff managed to escape and run

to the gate near his dormitory, where Officers Daniels and Livingston opened the gate and

allowed Plaintiff and two other inmates to pass. (Id. at 74, l. 3-8.) Plaintiff tried to enter his

dormitory, but a voice on the radio he believes to be Defendant Wilcox instructed officers

not to open the door. (Id. at 74, l. 18.)

       Harris led inmates and officers across the yard to subdue Plaintiff. (Am. Compl. ¶ 14;

Pl.’s Dep. at 75, l. 8-24.) When Plaintiff implored Defendant Wilcox for help, he responded,

“‘One officer just got killed for not minding his own business, we let each religion and gang

affiliation handle their own people and business.’” (Am. Compl. ¶ 15; Pl.’s Dep. at 76, l. 14-

17.) Defendant Wilcox opened another security gate, allowing eight to ten inmates to rush

in, beat Plaintiff, and slam him to the ground. (Am. Compl. ¶ 16-17.) Plaintiff claims the

assailants broke his clavicle, and he “lost consciousness momentarily for a second.” (Pl.’s

Dep. at 39, l. 12-16; 77, l. 11-16.)

       After binding Plaintiff’s arms and legs with belts, inmates carried and dragged

Plaintiff to the E-2 dormitory. (Am. Compl. ¶¶ 18, 20-21; Pl.’s Dep. at 77, l. 18-24; 78 l. 1.)

Along the way, Defendant Wilcox threatened to spray Plaintiff with tear gas. (Am. Compl. ¶

                                            3
19; Pl.’s Dep. at 78, l. 24 – 79, l. 2.) By the time officers placed Plaintiff in E building,

blood was “covering” Plaintiff and his “arm [was] dangling down.” (Pl.s’ Dep. at 80, l. 13-

14.) Officer Tucker, the deputy warden of security, arrived and mocked Plaintiff alongside

the inmates. (Id. at 80, l. 17-19.) Within five minutes of Plaintiff’s arrival, a radio call

rallied the group of inmates and seven to eight officers to leave E building and forcibly

transport a second inmate, William Gipson, to an E building shower stall at the direction of

Defendant Deputy Warden Zanders. (Id. at 80, l. 20 – 81, l. 10.)

       In addition to emotional distress, Plaintiff alleges he suffered as a broken clavicle, a

minor cut to his mouth, “cherry burns” caused by dragging, lacerations on his head, chest,

and back from the cane strikes and punches, a large bruise on his chest from the cane strikes,

and a pulled muscle in his lower back. (Pl.’s Dep. at 86, l. 10 – 91, l. 24.) Plaintiff heard the

clavicle bone crack, and his roommate later told Plaintiff he could “see some of the bone

kind of protruding.” (Id. at 40.) Plaintiff also contends he could not lift his shoulder from

the moment of the fracture. (Id. at 38, l. 17-23.)

       Plaintiff alleges his assault and forced transport occurred because of a policy at TSP

authorizing each faction of inmates to discipline their own people, with the express

knowledge and assistance of prison officials. In support of this accusation, Plaintiff cites two

events unrelated to the July 15, 2013 incident and three related events. First, in June 2013,

ten Muslim inmates obeyed Harris’s command to remove Plaintiff from D building to B

building and place him “in the hole,” where he remained for seventeen days until Harris

authorized prison officials to release him. (Id. at 62, l. 6 – 64, l. 8.) Second, on numerous

occasions, Plaintiff has observed inmate groups carry inmates from dormitories to lockdown

                                            4
areas, and unidentified officers on unspecified occasions explained such events as follows:

“‘Hey, that’s not my business,’ ‘You handle your own’ or ‘Ya’ll handle ya’ll’s own people .

. . .’” (Id. at 64, l. 26 - 65, l. 1-7.)

        Third, immediately before the assault began in the cafeteria on July 15, 2013, the first

assailant spoke with an unspecified lieutenant in the cafeteria who did nothing in response to

the assault. (Id. at 65, l. 8-19.) Fourth, as described previously, Defendant Wilcox explained

he would not intervene to protect Plaintiff because of a prison policy to “‘let each religion

and gang affiliation handle their own people and business.’” (Am. Compl. ¶ 15; Pl.’s Dep. at

76, l. 14-17.) Fifth, Plaintiff alleges Harris visited him on August 4, 2013, three weeks after

the assault, and claimed the authority to order Plaintiff’s immediate release from

administrative segregation if he agreed to Harris’s terms and conditions. (Pl.’s Dep. at 93, l.

23 – 95, l. 24.) Plaintiff refused the offer. (Id.)

        B.       Defense Perspective of Events on July 15, 2013

        Defendants’ summary judgment briefs avoid a discussion of the events on July 15,

2013, and Defendants do not seek a summary judgment ruling concerning whether their

actions and omissions on that day violated Plaintiff’s constitutional rights. Nor do they

submit testimony refuting Plaintiff’s allegation of a policy and custom ceding disciplinary

authority to inmate factions. Instead, they claim entitlement to qualified immunity, arguing

Plaintiff’s constitutional right to intervention and protection was not clearly established.

        Defendants did submit, however, a video recorded by Defendant Bell. (DVD, doc.

no. 149; see also doc. no. 146-3, p. 90.) The video opens in the yard outside D building to an

intense scene of inmates mingling and yelling while several chase Plaintiff and attempt to

                                             5
subdue him. There are approximately ten to fifteen inmates involved in the chase while

approximately ten inmates gather on the outside of the chain link fence surrounding the yard.

One correctional officer is inside the yard, and Defendant Bell is on the outside of the fence,

such that the approximate ratio of inmates to guards in the proximity is twenty-five to two.

       Plaintiff, donning a white cap, alternately argues with and evades the inmates.

Eventually, inmates grab Plaintiff and wrestle him to the ground while more inmates secure

Plaintiff and carry him toward E building.        The inmates appear to use the least force

necessary to overcome Plaintiff’s resistance and carry him, and at no point is there any

visible punching or stabbing. As the group approaches the gate exiting the yard outside D

building, three correctional officers arrive and walk alongside the group carrying Plaintiff.

Once through the gate, inmates place Plaintiff inside a room in E building. Plaintiff argues

with one inmate. An inmate enters the room with Plaintiff, and correctional officers remove

this inmate and lock Plaintiff inside the room.

       Plaintiff submitted a Georgia Department of Corrections (“GDC”) memorandum

detailing interview statements of prison personnel and inmates, including Plaintiff and

Defendants.    (Doc. no. 146-3, at 70-80.)        Defendants do not rely on these interview

statements.

       C.     Placement in Administrative Segregation

       Plaintiff avers that, following his forced transport, two officers placed him in E-2

dormitory, administrative segregation cell #123, with inmate William Gipson. (Am. Compl.

¶ 29.) Plaintiff was not given any warning, notification, or hearing, and no prison official

ever explained why Plaintiff was placed there. (Pl.’s Decl. Opp. ¶ 8; Pl.’s Dep. at 93, l. 23 –

                                           6
94, l. 2.) Cell #123 is “a concrete small closet size dungeon” containing a locker, light

fixture, two bed frames, a toilet, and a sink. (Am. Compl. ¶ 30.) It contains no desk,

electrical outlet, or panic button, and the door and window are covered with steel plates.

(Id.) While housed there, Plaintiff was unable to attend video Islamic worship and study

services or participate in congregational prayers or Ramadan. (Id. ¶ 35.) Plaintiff contends

Defendants Danforth, Zanders, and McCloud “were aware that plaintiff was attacked,

assaulted, and kidnapped,” and “were responsible for reviewing administrative decisions”

and failed “to rectify or take any appropriate action.” (Id. ¶¶ 33-34; Pl.’s Decl. Opp. ¶ 10.)

Plaintiff claims to have suffered mental anguish and emotional distress. (Am. Compl. ¶ 31;

Pl.’s Decl. Opp. ¶ 9.)

       Plaintiff alleges Harris orchestrated his placement in administrative segregation, and

he disagrees with Defendants’ contention the purpose of segregation was protective custody,

explaining, “I never once requested protective custody. I never had a reason to be in

protective custody.” (Pl.’s Dep. at 93, l. 4-14.) He further testified Harris visited him in

administrative segregation on August 4 and lectured Plaintiff as follows: “Do not question

my authority. I run this prison. You know I can get you out of the hole. Stop having your

family contact the warden and the commissioner’s office. Stop filing grievances. And just

play your role, and you can come out. And I can get you out today.” (Id. at 93, l. 23 – 95, l.

24.) Plaintiff did not agree to these conditions and remained in segregation. (Id. at 96, l. 2-

3.)

       Defendants counter they placed Plaintiff in administrative segregation for protective

custody rather than punishment, pending investigation of the assault and transport. (Danforth

                                           7
Aff., doc. no. 134-4, ¶ 8; doc. no. 143-5, p. 20.) Defendant Wilcox authorized the placement

on July 16, 2013, and Defendant Zanders approved it the next day. (Danforth Aff. ¶ 8; doc.

no. 143-5, pp. 18, 20.) On July 18, 2013, a Classification Committee consisting of three non-

parties conducted an administrative segregation hearing. (Danforth Aff. ¶ 8; doc. no. 143-5,

p. 19.) Although given the opportunity, Plaintiff did not request an advocate, call any

witnesses, or present any evidence or argument. (McCloud Aff. ¶ 8; Danforth Aff. ¶ 10; doc.

no. 143-5, p. 19.) The Classification Committee recommended protective custody because

the investigation was still pending. (Danforth Aff. ¶ 10; doc. no. 143-5, p. 19.) Defendant

Danforth approved the recommendation on July 22, 2017. (Id.) Defendants Zanders and

McCloud were not involved in the hearing or approval. (Zanders Aff. ¶ 7; McCloud Aff. ¶

5.) Plaintiff remained in protective custody from July 15, 2013 until his transfer on August

9, 2013. (McCloud Aff. ¶ 10.)

       Inmates housed in administrative segregation live in cells that are similarly ventilated,

lighted, furnished, and maintained in comparison to the general population. (Id. ¶ 11.)

Though a metal plate is placed over the cell’s window, the plate allows air flow. (Id.)

Inmates shower at least three times per week and have access to medical care. (Id.; Pl.’s

Dep. at 101-02.) They are allowed visitation, correspondence, and law library privileges and

have access to the same food, bedding supplies, counselor services, and commissary as the

general population. (McCloud Aff. ¶ 11; Pl.’s Dep. at 96.) Inmates may exercise five hours

per week outside their cells unless security or safety concerns dictate otherwise. (McCloud

Aff. ¶ 11.) Finally, while inmates in administrative segregation may not attend religious

services, they may practice religion in their cells. (Id.)

                                             8
       D.     Medical Treatment

       Plaintiff avers that, on July 22, 2013, he attended a medical callout for his injuries

from the assault, and Defendant Nurse Cravey issued ibuprofen but refused to examine his

broken clavicle, take his vital signs, or dress his lacerations. (Am. Compl. ¶ 37; Pl.’s Decl.

Opp. ¶ 11.) Nurse Cravey avers Plaintiff only complained of back pain and soreness in his

right shoulder and right knee. (Cravey Aff., doc. no. 143-6, ¶ 7; doc. no. 143-2, p. 2.) Upon

examination, Plaintiff exhibited normal vital signs, full range of motion in his shoulder, knee,

and back, no bruising, lacerations, swelling, or deformities, and no signs of a fractured

shoulder. (Cravey Aff., doc. no. 143-6, ¶ 7; doc. no. 143-2, p. 2.)

       According to Plaintiff, Defendant Dr. Chaney and Nurse Cravey examined him on

August 8, 2013, and Dr. Chaney told Plaintiff his right shoulder bone was broken and

protruding but inexplicably failed to order an x-ray or MRI or provide any other treatment.

(Am. Compl. ¶ 47; Pl.’s Decl. Opp. ¶ 15.) Dr. Chaney recalls Plaintiff complaining of

tenderness in the distal clavicle of the AC joint and claiming it was an old injury for which

he was due surgery because he had completed physical therapy. (Id.) Upon examination,

Plaintiff walked normally and exhibited no spasms, swelling, deformities, bruising,

tenderness, or hypoesthesia, which was inconsistent with his complaints of back numbness

and spasms. (Id.) Dr. Chaney assessed Plaintiff with an abnormal right shoulder AC joint,

found his subjective low back complaints unsupported by objective presentation, and

determined no further treatment was needed. (Id.) Plaintiff became angry and informed Dr.

Chaney he would appeal to the Composite Medical Board. (Id.) Reviewing Plaintiff’s chart

after the appointment, Dr. Chaney did not find any reference to pending shoulder surgery but

                                           9
did find a history of abnormal right AC joint. (Chaney Aff. ¶ 10.) Dr. Chaney thus sent

Plaintiff a note indicating surgical evaluation was available but does not recall whether

Plaintiff expressed interest. (Id.; doc. no. 143-2, p. 1.)

       Plaintiff’s medical records reveal a history of right shoulder abnormalities. A 2012 x-

ray revealed “widening of the AC joint which is suggestive of possible previous resection of

the distal tip of the clavicle.” (Doc. no. 143-2, p. 9.) Plaintiff’s medical records after the

assault include notation of the AC joint abnormality during intake at Georgia Diagnostic and

Classification Prison (“GDCP”), an x-ray revealing the absence of the distal clavicle with no

acute dislocation or joint disease, and a February 2014 surgical opinion the condition did not

require surgery or physical therapy. (Id. at 5; Burnside Aff., doc. no. 145-3, ¶¶ 5, 10; doc.

no. 143-2, pp. 4, 8.)

       E.      Transfer from TSP

       Plaintiff filed Grievance 153188 on July 17, 2013, alleging failure to protect during

the assault and transport. Twelve days later, Plaintiff alleges correctional officers searched

his cell and one officer stated, “This is what happen [sic] when y’all file grievances and have

family calling the Warden.” (Am. Compl. ¶ 41; Pl.’s Decl. Opp. ¶ 12.) On July 31, 2013,

before two Inmate Affairs investigators interviewed Plaintiff regarding the incident,

Defendant Danforth stated, “You’ve caused enough problems and trouble already, watch

what you say in there or I’ll transfer you somewhere worser [sic] than here.” (Am. Compl. ¶

42; Pl.’s Decl. Opp. ¶ 13.)       Nine days later, on August 9, 2013, Defendant Danforth

transferred Plaintiff from TSP to GDCP, and Plaintiff alleges the transfer was in retaliation

for him complaining about the July 15th incident. (Am. Compl. ¶ 52.)

                                            10
       Defendant Danforth avers that, on July 16, 2013, Plaintiff’s counselor requested the

transfer because Plaintiff was too familiar with the local area and staff and had been involved

in two incidents with Muslim inmates in the past sixty days. (Danforth Aff. ¶ 11; doc. no.

143-5, pp. 5-6.) While Defendant Danforth does not recall the request, the transfer form

shows he initially denied but later approved the transfer on July 22, 2013. (Id.) Defendant

Danforth avers he approved the transfer for safety and security because Plaintiff had been

involved in two incidents with Muslim inmates in the past month. (Danforth Aff. ¶ 12.)

Because Defendant Danforth could not make the final transfer decision, Steve Upton, GDC

Deputy Director of Facilities, ultimately approved the transfer. (Id.; doc. no. 143-5, p. 10.)

       Defendant Danforth was not aware Plaintiff submitted Grievance 873182 on July 17,

2013. (Danforth Aff. ¶ 13.)       Defendant Danforth initiated the investigation for which

Plaintiff was interviewed on July 31, 2013, based in part on a letter from Plaintiff

complaining about the incident, and he denies ever threatening Plaintiff. (Id. ¶¶ 16-17; doc.

no. 143-5, p. 21.) By the time of Plaintiff’s interview on July 31, 2013, Defendant Danforth

had already approved Plaintiff’s transfer. (Danforth Aff. ¶ 17; doc. no. 143-5, p. 5.)

II.    DISCUSSION

       Summary judgment is appropriate only if “there is no genuine dispute as to any

material fact and the movant is entitled to a judgment as a matter of law.” Fed. R. Civ. P.

56(a). “The mere existence of some factual dispute will not defeat summary judgment unless

that factual dispute is material to an issue affecting the outcome of the case.” McCormick v.

City of Fort Lauderdale, 333 F.3d 1234, 1244 (11th Cir. 2003) (citation omitted).



                                           11
       If the burden of proof at trial rests with the movant, to prevail at the summary

judgment stage, the movant must show that, “on all the essential elements of its case . . . , no

reasonable jury could find for the nonmoving party.” United States v. Four Parcels of Real

Prop., 941 F.2d 1428, 1438 (11th Cir. 1991) (en banc). On the other hand, if the non-moving

party has the burden of proof at trial, the movant may prevail at the summary judgment stage

either by negating an essential element of the non-moving party’s claim or by pointing to

specific portions of the record that demonstrate the non-moving party’s inability to meet its

burden of proof at trial. Clark v. Coats & Clark, Inc., 929 F.2d 604, 606-08 (11th Cir. 1991)

(explaining Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970) and Celotex Corp. v. Catrett,

477 U.S. 317 (1986)).

       If the moving party carries the initial burden, then the burden shifts to the non-moving

party “to demonstrate that there is indeed a material issue of fact that precludes summary

judgment.” Id. at 608. The non-moving party cannot carry its burden by relying on the

pleadings or by repeating conclusory allegations contained in the complaint. Morris v. Ross,

663 F.2d 1032, 1034 (11th Cir. 1981). Rather, the non-moving party must respond either by

affidavits or as otherwise provided in Fed. R. Civ. P. 56. “The evidence of the non-movant is

to be believed, and all justifiable inferences are to be drawn in his favor.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (quoting Adickes, 398 U.S. at 158-59). A

genuine dispute as to a material fact is said to exist “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id. at 248.




                                           12
       A.     Trial of the Failure to Protect Claim Is Necessary Because the Evidence,
              Viewed Most Favorably to Plaintiff, Shows Defendants Refused to
              Intervene In Accordance with a TSP Custom of Ceding Disciplinary
              Authority to Inmate Factions

       Defendants do not argue the undisputed facts show no constitutional violation

occurred when they decided not to intervene. Instead, they assert qualified immunity and

contend the undisputed facts show their conduct did not violate clearly established statutory

or constitutional rights of which a reasonable person would have known. To understand why

summary judgment is inappropriate, one must understand the Eighth Amendment duty to

protect, as well as the qualified immunity analysis at summary judgment.

              1.      Eighth Amendment

       “A prison official’s ‘deliberate indifference’ to a substantial risk of serious harm to an

inmate violates the Eighth Amendment.” Farmer v. Brennan, 511 U.S. 825, 828 (1994)

(citations omitted). To establish such a claim, a prisoner “must allege facts sufficient to

show (1) a substantial risk of serious harm; (2) the defendants’ deliberate indifference to that

risk; and (3) causation.” Lane v. Philbin, 835 F.3d 1302, 1307 (11th Cir. 2016) (internal

quotations omitted). These three elements are evaluated in part by an objective standard and

in part by a subjective standard. Caldwell v. Warden, FCI Talladega, 748 F.3d 1090, 1099

(11th Cir. 2014). As the Eleventh Circuit explained,

       When examining the first element—a substantial risk of serious harm—the
       court uses an objective standard. The second element—the defendant’s
       deliberate indifference to that risk—has two components: one subjective and
       one objective. To satisfy the subjective component, a plaintiff must produce
       evidence that the defendant actually (subjectively) kn[ew] that an inmate
       [faced] a substantial risk of serious harm. To satisfy the objective component,
       a plaintiff must produce evidence that the defendant disregard[ed] that known
       risk by failing to respond to it in an (objectively) reasonable manner.

                                           13
Id. (internal citations and quotations omitted).

       The Eighth Amendment imposes a duty on prison officials “to protect prisoners from

violence at the hands of other prisoners.” Farmer, 511 U.S. at 833; see also Harmon v.

Berry, 728 F.2d 1407, 1409 (11th Cir. 1984) (per curiam) (“Prisoners have a constitutional

right to be protected from violence while in custody.”). “It is not, however, every injury

suffered by one prisoner at the hands of another that translates into constitutional liability for

prison officials responsible for the victim’s safety.” Farmer, 511 U.S. at 834. Merely

negligent failure to protect does not justify liability. Brown v. Hughes, 894 F.2d 1533, 1537

(11th Cir. 1990). “Prison officials must have been deliberately indifferent to a known danger

before we can say that their failure to intervene offended ‘evolving standards of decency,’

thereby rising to the level of a constitutional tort.” Id. (citing Estelle v. Gamble, 429 U.S. 97,

105-06 (1976)); see also Murphy v. Turpin, 159 F. App’x 945, 948 (11th Cir. 2005)

(applying deliberate indifference standard to claim prison official failed to intervene in

inmate assault).

       For liability to attach, prison officials must have been in a position to intervene.

Terry v. Bailey, 376 F. App’x 894, 896 (11th Cir. 2010). The officer is only liable if he “was

physically able and had a realistic chance to intervene and act in time to protect the inmate

plaintiff.” Glispy v. Raymond, No. 06–14269–CIV, 2009 WL 2762636, at *3 (S.D. Fla.

2009). The plaintiff has the burden of demonstrating the defendant was in a position to

intervene but failed to do so. Ledlow v. Givens, 500 F. App’x 910, 914 (11th Cir. 2012).

Furthermore, “no rule of constitutional law requires unarmed officials to endanger their own


                                           14
safety in order to protect a prison inmate threatened with physical violence.” Seals v.

Marcus, No. 1:11-CV-99 WLS, 2013 WL 656873, at *8 (M.D. Ga. Jan. 25, 2013), report and

recommendation adopted, No. 1:11-CV-99 WLS, 2013 WL 663579 (M.D. Ga. Feb. 22,

2013); see also Prosser v. Ross, 70 F.3d 1005, 1008 (8th Cir. 1995) (“[P]rison guards have

no constitutional duty to intervene in the armed assault of one inmate upon another when

intervention would place the guards in danger of physical harm.”); Winfield v. Bass, 106

F.3d 525, 532 (4th Cir. 1997) (“[A]ll of the authority of which we are aware leads to the

conclusion that such heroic measures are not constitutionally required.”).

              2.     Qualified Immunity

       The doctrine of qualified immunity protects government officials, acting pursuant to

their discretionary authority, “‘from liability for civil damages insofar as their conduct does

not violate clearly established statutory or constitutional rights of which a reasonable person

would have known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)); Townsend v. Jefferson County, 601 F.3d 1152, 1157

(11th Cir. 2010). For an official’s acts to be within his or her discretionary authority, they

must be “(1) undertaken pursuant to the performance of [his or her] duties and (2) within the

scope of [his or her] authority.” Jones v. City of Atlanta, 192 F. App’x 894, 897 (11th Cir.

2006) (punctuation omitted) (quoting Lenz v. Winburn, 51 F.3d 1540, 1545 (11th Cir.

1995)). If the defendant was acting within his or her discretionary authority, “the plaintiff

must show that: (1) the defendant violated a constitutional right, and (2) this right was

clearly established at the time of the alleged violation.”     Townsend, 601 F.3d at 1158



                                          15
(punctuation omitted) (quoting Holloman ex. rel. Holloman v. Harland, 370 F.3d 1252, 1264

(11th Cir. 2004)).

       “A right is clearly established if, in light of already-existing law, the unlawfulness of

the conduct is apparent, and if a constitutional rule applies with obvious clarity to give an

official fair warning that violating that right is actionable.” Bennett v. Hendrix, 423 F.3d

1247, 1255 (11th Cir. 2005) (internal citations omitted). “If reasonable public officials could

differ on the lawfulness of a defendant’s actions, the defendant is entitled to qualified

immunity.” Storck v. City of Coral Springs, 354 F.3d 1307, 1314 (11th Cir. 2003). Also, the

Eleventh Circuit has held: “In this circuit, the law can be ‘clearly established’ for qualified

immunity purposes only by decision of the United States Supreme Court, Eleventh Circuit

Court of Appeals, or the highest court of the state where the case arose.”           Jenkins v.

Talladega City Bd. of Educ., 115 F.3d 821, 826 n.4 (11th Cir. 1997).

       The determination of “whether a constitutional right was clearly established ‘must be

undertaken in light of the specific context of the case, not as a broad general proposition.’”

Vinyard v. Wilson, 311 F.3d 1340, 1349-50 (11th Cir. 2002) (quoting Saucier v. Katz, 533

U.S. 194, 201 (2001)).     Factually similar cases from the relevant jurisdictions may be

material to this determination, though prior cases need not demonstrate the unlawfulness of

the challenged conduct in the exact same factual circumstance for qualified immunity to be

overcome. Hope v. Pelzer, 536 U.S. 730, 739 (2002). Rather, the issue here is whether the

state of the law as of July 2013 gave Defendants fair warning failing to intervene in the

assault on Plaintiff was unconstitutional. See id. at 741.



                                           16
              3.      Analysis

       Regardless of what version of events the jury chooses, it is clear Defendants

undertook all relevant acts and omissions while performing their official duties within the

scope of their authority. Accordingly, Plaintiff “must demonstrate that a reasonable jury

could interpret the evidence in the record as showing that the defendant violated a

constitutional right that was clearly established at the time of the acts in question.” Harland,

370 F.3d at 1267. Plaintiff has made this demonstration.

       Viewing the evidence favorably to Plaintiff, reasonable jurors could find (1) a custom

and practice at TSP of allowing inmate factions to discipline their own members; and (2)

compliance with that custom and practice when prison officials did not intervene and protect

Plaintiff during his assault and forced transport. Not only does Plaintiff testify to the

existence of this custom and practice, but he alleges Defendant Wilcox cited this custom and

practice as the reason he would not intervene during the assault and forced transport.

Reasonable jurors could also find support for Plaintiff’s allegations in the video footage,

which shows no action by TSP officers to stop the assault and transport and, at times, the

appearance of cooperation and assistance. If a jury accepts this view of the evidence,

reasonable public officials could not differ regarding the lawlessness of Defendants’ custom

and practice or their actions and omissions on July 15, 2013. Indeed, any practice or custom

of ceding disciplinary authority to inmate factions and refusing to intervene when a faction

attacks an inmate violates the victim’s longstanding and clear constitutional right to

intervention and protection.



                                           17
         Importantly, however, the jury may believe a reasonable, alternate version of the facts

that would entitle Defendants to qualified immunity. As the Eleventh Circuit has explained,

“the ‘facts’, as accepted at the summary judgment stage of the proceedings, may not be the

‘actual’ facts of the case,” and “a district court, at a trial, can ‘use special verdicts or written

interrogatories to the jury to resolve disputed facts before the judge rules on the qualified

immunity question.’” Priester v. City of Riviera Beach, Fla., 208 F.3d 919, 926 (11th Cir.

2000).

         Every description of the events on July 15, 2013, from every source including

Plaintiff, establish an entire group of Muslim inmates decided Plaintiff needed to be

extricated immediately from the general prison population. Aside from the struggle to gain

control of Plaintiff for the transport, the video does not depict the inmates beating Plaintiff or

otherwise attempting to cause him serious injury. Several prison guards observe these events

closely and follow the mob as they carry Plaintiff. Reasonable jurors could find Defendants

reasonably reacted to a prison disturbance with appropriate restraint by accommodating the

Muslim group’s demands while closely observing Plaintiff to ensure he was not physically

harmed. If jurors determined these facts to be true, it could not be said Plaintiff possessed a

clearly established right to intervention and protection by Defendants. On the contrary,

Defendants would have a clearly established right to exercise a broad swath of discretion in

determining the appropriate response to this prison disturbance.

         In the context of discussing allegations of excessive force in the quelling of an

uprising, the Supreme Court has explained as follows:



                                            18
               In making and carrying out decisions involving the use of force to
       restore order in the face of a prison disturbance, prison officials undoubtedly
       must take into account the very real threats the unrest presents to inmates and
       prison officials alike, in addition to the possible harms to inmates against
       whom force might be used. As we said in Hudson v. Palmer, 468 U.S. 517,
       526–527, 104 S.Ct. 3194, 3200, 82 L.Ed.2d 393 (1984), prison administrators
       are charged with the responsibility of ensuring the safety of the prison staff,
       administrative personnel, and visitors, as well as the “obligation to take
       reasonable measures to guarantee the safety of the inmates themselves.” In this
       setting, a deliberate indifference standard does not adequately capture the
       importance of such competing obligations, or convey the appropriate hesitancy
       to critique in hindsight decisions necessarily made in haste, under pressure,
       and frequently without the luxury of a second chance.

               Where a prison security measure is undertaken to resolve a disturbance,
       such as occurred in this case, that indisputably poses significant risks to the
       safety of inmates and prison staff, we think the question whether the measure
       taken inflicted unnecessary and wanton pain and suffering ultimately turns on
       “whether force was applied in a good faith effort to maintain or restore
       discipline or maliciously and sadistically for the very purpose of causing
       harm.” Johnson v. Glick, 481 F.2d 1028, 1033 (CA2) (Friendly, J.), cert.
       denied sub nom. John v. Johnson, 414 U.S. 1033, 94 S.Ct. 462, 38 L.Ed.2d
       324 (1973).

Whitley v. Albers, 475 U.S. 312, 320–21 (1986).

       Six years later, the Supreme Court reiterated the importance of providing prison

officials with considerable discretion to decide the appropriate response to a prison

disturbance, as follows:

               Whether the prison disturbance is a riot or a lesser disruption,
       corrections officers must balance the need “to maintain or restore discipline”
       through force against the risk of injury to inmates. Both situations may require
       prison officials to act quickly and decisively. Likewise, both implicate the
       principle that “ ‘[p]rison administrators . . . should be accorded wide-ranging
       deference in the adoption and execution of policies and practices that in their
       judgment are needed to preserve internal order and discipline and to maintain
       institutional security.’ ” 475 U.S., at 321–322, 106 S.Ct., at 1085 (quoting Bell
       v. Wolfish, 441 U.S. 520, 547, 99 S.Ct. 1861, 1878, 60 L.Ed.2d 447 (1979)).

Hudson v. McMillian, 503 U.S. 1, 5–7 (1992).

                                          19
       Undoubtedly because the most common response to a prison disturbance is

overwhelming and immediate counterattack, one can find with relative ease decisions

considering an inmate’s claim of injury caused by excessive force of prison officials quelling

a disturbance. Courts considering the constitutional boundaries of force in this context

typically dismiss the inmate’s claim, finding as a matter of law the force applied fell within

the officers’ considerable discretion.   See, e.g. Whitley, 475 U.S. at 322-24 (affirming

directed verdict in favor of prison official who shot inmate in leg during quelling of prison

riot, despite conflicting testimony concerning whether force was excessive, because wanton

conduct is not established by negligence or ordinary errors of judgment).

       Exceedingly rare, however, is the claim by an inmate that prison officials should have

acted more quickly and aggressively to quell a disturbance in which the inmate was injured

when assaulted by other inmates. Indeed, the Court could find no decision regarding such a

claim by the U.S. Supreme Court, the Eleventh Circuit, or the Georgia Supreme Court.

Furthermore, there appears to be only one such decision from a court within the Eleventh

Circuit, and the court therein granted summary judgment to the prison officials because there

was no duty to intervene. See Jacoby v. Jones, 2:15CV382, 2018 WL 4137083 (M.D. Ala.

July 30, 2018) (granting summary judgment to prison officials on claim they failed to

intervene when plaintiff was assaulted during prison uprising, finding officers acted

reasonably and not with deliberate indifference when six responded to quell riot and

remainder waited in lobby until prison was under control). As one might surmise, the Court

also could not find any decision holding an inmate has a constitutional right to intervention


                                          20
when a mob of inmates declare their intent to remove him to administrative segregation and

do so, under the watchful eyes of outmanned prison officials, in a manner that does not cause

serious injury.

       Accordingly, the qualified immunity question depends on whether jurors find

Defendants (1) adopted a custom and practice permitting inmate factions to discipline their

own members and, in accordance therewith, refused to intervene and protect Plaintiff; or (2)

reasonably decided to monitor a prison disturbance rather than intervene with force. The

Court will not engage in an individualized analysis of qualified immunity because

Defendants’ qualified immunity argument is generalized and not specific to each defendant.

       B.         Plaintiff’s Injuries, While Sufficient to Satisfy § 1997e(e), Are De Minimis
                  and Underserving of Anything More than Nominal Damages

       Defendants argue they are entitled to summary judgment on Plaintiff’s failure to

protect claim for the additional reason no reasonable juror could find Plaintiff suffered any

injury from the assault and forced transport. (Doc. no. 143-11, p. 9.) Alternately, they argue

Plaintiff is only entitled to nominal damages because his injuries were at most de minimis.

(Id. at 9-13.) While reasonable jurors could differ regarding whether Plaintiff suffered any

injury, Plaintiff cannot recover more than nominal damages because no reasonable juror

could find his injuries were more than de minimis.

       Section § 1997e(e) provides, in pertinent part, as follows: “No federal civil action

may be brought by a prisoner confined in a jail, prison, or other correctional facility, for

mental or emotional injury suffered while in custody without a prior showing of physical

injury or the commission of a sexual act.” Thus, the Prison Litigation Reform Act prohibits


                                            21
federal civil actions by prisoners alleging purely mental or emotional injury and no physical

injury. Mitchell v. Brown & Williamson Tobacco Corp., 294 F.3d 1309, 1312-13 (11th Cir.

2002). To survive application of the § 1997e(e) bar, the physical injury must be more than

de minimis. Id. at 1213. “The meaning of the phrase ‘greater than de minimis,’ however, is

far from clear.” Chatham v. Adcock, 334 F. App’x 281, 284 (11th Cir. 2009).

       While Plaintiff claims he suffered numerous severe injuries including a fractured

shoulder, medical records show (1) he did not seek medical assistance until July 22, one

week after the incident; and (2) his only injuries were soreness in his shoulder, knee, and

back, and a minor laceration to his mouth that healed within a few weeks. In addition,

medical records in the months preceding and succeeding the incident confirm Plaintiff had

long suffered from a chronic shoulder condition for which he consistently complained of

pain. Furthermore, while Plaintiff claims the assault broke his shoulder and rendered it

immobile immediately, (Pl.’s Dep. at 38, l. 17-23), the claim is directly contradicted by video

footage of his movements after his transport to E building. “Self-serving statements by a

plaintiff do not create a question of fact in the face of contradictory, contemporaneously

created medical records.” Whitehead v. Burnside, 403 F. App’x 401, 403 (11th Cir. 2010).

The Court finds Plaintiff’s injuries were, at most, de minimis, and his self-serving statements

of more severe injuries do not create a question of fact. Accordingly, Plaintiff’s recovery of

damages at trial shall be limited to nominal damages, and summary judgment is proper with

respect to his claims for compensatory and punitive damages.




                                          22
       C.     Plaintiff’s Due Process Claim Fails Because No Reasonable Juror Could
              Find the Conditions of Administrative Segregation Imposed Atypical and
              Significant Hardships

       Prisoners have “no constitutionally protected liberty interest in being classified at a

certain security level or housed in a certain prison.” Kramer v. Donald, 286 F. App’x 674,

676 (11th Cir. 2008); see also Meachum v. Fano, 427 U.S. 215, 223-24 (1976) (finding no

liberty interest in transfer to less agreeable prison). However, a prisoner has a protected

liberty interest that is violated by placement in punitive segregation when the placement

“will inevitably affect the duration of his sentence” or “imposes atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life.” Sandin v. Conner,

515 U.S. 472, 484, 486 (1995). Because there is no evidence to suggest the former, the

Court focuses on the latter “atypical and significant hardship” requirement.

       “It is plain that the transfer of an inmate to less amenable and more restrictive

quarters for non-punitive reasons is well within the terms of confinement ordinarily

contemplated by a prison sentence.” Al-Amin v. Donald, 165 F. App'x 733, 738 (11th Cir.

2006) (citing Hewitt v. Helms, 459 U.S. 460, 468 (1983), modified on other grounds, Sandin,

515 U.S. at 481); see also Chandler v. Baird, 926 F.2d 1057, 1060 (11th Cir. 1991) (stating

Due Process Clause does not “create ‘an interest in being confined to a general population

cell, rather than the more austere and restrictive administrative segregation quarters.’”

(citation omitted)). Thus, the Court must consider whether the deprivation of in-prison

benefits “impose[s] atypical and significant hardship on [Plaintiff] in relation to the ordinary

incidents of prison life.” Hill v. Sellars, No. 5:15-CV-00453, 2016 WL 7972197, at *5



                                           23
(M.D. Ga. Nov. 17, 2016) (citing Sandin, 515 U.S. at 484 and Wilkinson v. Austin, 545 U.S.

209, 223 (2005)), adopted by, 2017 WL 343638 (M.D. Ga. Jan. 23, 2017).

       Plaintiff complains his administrative segregation cell had no desk, electrical outlet,

or panic button, and the door and window were covered with steel plates. He also complains

he could not attend video Islamic worship and study services or participate in congregational

prayers or Ramadan. These minor inconveniences, endured for only a short duration of July

15, 2013 to August 9, 2013, do not constitute atypical and significant hardships. Indeed, the

undisputed facts show the conditions of his administrative segregation were substantially

similar to those experienced by the general population of the prison.

       Cells in administrative segregation are similarly ventilated, lighted, furnished, and

maintained in comparison to the general population. (McCloud Aff. ¶ 11.) Though a metal

plate is placed over the cell’s window, the plate allows air flow. (Id.) Inmates shower at

least three times per week and have access to medical care. (Id.; Pl.’s Dep. at 101-02.) They

are allowed visitation, correspondence, and law library privileges and have access to the

same food, bedding supplies, counselor services, and commissary as the general population.

(McCloud Aff. ¶ 11; Pl.’s Dep. at 96.) Inmates may exercise five hours per week outside

their cells unless security or safety concerns dictate otherwise.       (McCloud Aff. ¶ 11.)

Finally, while inmates in administrative segregation may not attend religious services, they

may practice religion in their cells. (Id.)

       Any related substantive Due Process claim fails for the same reason, i.e. the absence

of an atypical and significant hardship implicating a constitutionally protected liberty

interest. See Smith v. Deemer, 641 F. App’x 865, 868-69 (11th Cir. 2016) (holding prisoner

                                              24
plaintiff failed to state substantive and procedural due process claims regarding conditions of

confinement because he did not allege facts sufficient to establish constitutionally protected

liberty interest); Hill, 2016 WL 7972197, at *7 (same).

       D.     Dismissal of the Retaliatory Transfer Claim Against Defendant Danforth
              Is Proper Because Plaintiff’s Disputes with Muslims Ensured His
              Transfer Would Have Occurred Even in the Absence of His Complaints
              About Prison Conditions

       Prisoners do not have a constitutional right to remain at a particular penal institution.

Adams v. James, 784 F.2d 1077, 1079 (11th Cir. 1986); Meachum v. Fano, 427 U.S. at 227.

However, “[i]t is an established principle of constitutional law that an inmate is considered to

be exercising his First Amendment right of freedom of speech when he complains to the

prison’s administrators about the conditions of his confinement.” Smith v. Mosley, 532 F.3d

1270, 1276 (11th Cir. 2008). Consequently, “prison officials may not transfer, or otherwise

punish, an inmate in retaliation for exercising his right to file grievances against prison

officials.” Nichols v. Riley, 141 F. App’x 868, 869 (11th Cir. 2005).

       To prevail, a plaintiff must establish the following three elements: “(1) his speech was

constitutionally protected; (2) the inmate suffered adverse action such that the

administrator’s allegedly retaliatory conduct would likely deter a person of ordinary firmness

from engaging in such speech; and (3) there is a causal relationship between the retaliatory

action and the protected speech.” Smith, 532 F.3d at 1276 (citation omitted); see also Moton

v. Cowart, 631 F.3d 1337, 1341 (11th Cir. 2011). Under the third element, a plaintiff must

establish a defendant was subjectively motivated to discipline him because he complained

about a condition of his confinement. Smith, 532 F.3d at 1278. Courts are to resolve the


                                           25
subjective motivation issue under the burden shifting formula as follows:

       “Once the plaintiff has met his burden of establishing that his protected
       conduct was a motivating factor behind any harm, the burden of production
       shifts to the defendant. If the defendant can show that he would have taken the
       same action in the absence of the protected activity, he is entitled to prevail on
       summary judgment.”

Id. (quoting Thaddeus-X v. Blatter, 175 F.3d 378, 399 (6th Cir. 1999)).

       Plaintiff’s filing of a grievance regarding conditions of his confinement is

constitutionally protected. Nichols, 141 F. App’x at 869. Moreover, “transfers to another

prison, or even the threat of a transfer, may constitute a sufficiently adverse consequence to

deter a person of ordinary firmness from engaging in protected conduct.” Toenniges v.

Morales, No. CV 311-083, 2012 WL 3027935, at *9 (S.D. Ga. June 26, 2012), report and

recommendation adopted, No. CV 311-083, 2012 WL 3026409 (S.D. Ga. July 24, 2012).

Thus, Plaintiff has established the first two elements of his retaliatory transfer claim.

       While it is disputed whether Defendant Danforth was subjectively motivated to

discipline Plaintiff based on his complaints, Defendant Danforth has clearly established he

would have taken the same action in the absence of the protected activity. Defendant

Danforth avers Plaintiff’s transfer occurred because of safety concerns arising out of two

recent encounters between Plaintiff and Muslim inmates.            (Danforth Aff. ¶ 12.)    The

undisputed facts show this reason is valid and not a pretext. Indeed, Plaintiff cannot and

does not dispute he had at least two encounters with other Muslim inmates at TSP within the

span of two months preceding his transfer. The video footage of an entire Muslim group

forcibly removing Plaintiff from their presence certainly supports a finding the transfer was

necessary for Plaintiff’s safety.

                                            26
          Moreover, it is undisputed Defendant Danforth was neither the initiator nor the

ultimate decisionmaker with respect to the transfer request. On July 16, 2013, Plaintiff’s

counselor requested the transfer, citing Plaintiff’s familiarity with the local area and staff and

the two incidents with Muslim inmates in the past sixty days. (Danforth Aff. ¶ 11; doc. no.

143-5, pp. 5-6.)        Defendant Danforth initially denied the request pending further

investigation but later approved it on July 22, 2013, eight days before he allegedly threatened

Plaintiff with a transfer on July 31, 2013. (Id.) Because Defendant Danforth could not make

the final transfer decision, Steve Upton, GDC Deputy Director of Facilities, ultimately

approved the transfer. (Id.; doc. no. 143-5, p. 10.) Because there is a valid, independent, and

indisputable reason for Plaintiff’s transfer, summary judgment in favor of Defendants is

proper.

          E.     Nurse Cravey and Dr. Chaney Are Entitled to Summary Judgment
                 Because Plaintiff Had No Serious Medical Need, and They Were Not
                 Deliberately Indifferent to Any Such Need

          To establish a claim for deliberate medical indifference, Plaintiff must show: (1) he

had a serious medical need – the objective component, (2) a defendant acted with deliberate

indifference to that need – the subjective component, and (3) his injury was caused by a

defendant’s wrongful conduct. Goebert v. Lee County, 510 F.3d 1312, 1326 (11th Cir.

2007); see also Thomas v. Bryant, 614 F.3d 1288, 1317 n.29 (11th Cir. 2010). To satisfy the

objective component, a prisoner must show his medical need “has been diagnosed by a

physician as mandating treatment or . . . is so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention.” Goebert, 510 F.3d at 1326. To satisfy the

subjective component, Plaintiff must show a defendant (1) possessed subjective knowledge

                                            27
of a risk of serious harm; and (2) disregarded that risk, (3) by conduct that is more than mere

negligence. See Melton v. Abston, 841 F.3d 1207, 1223 (11th Cir. 2016).

         Furthermore, “not every claim by a prisoner that he has not received adequate medical

treatment states a violation of the Eighth Amendment.” Farrow v. West, 320 F.3d 1235,

1243 (11th Cir. 2003). As the Supreme Court has explained:

         [A]n inadvertent failure to provide medical care cannot be said to constitute
         “an unnecessary and wanton infliction of pain” or to be “repugnant to the
         conscience of mankind.” Thus, a complaint that a physician has been
         negligent in diagnosing or treating a medical condition does not state a valid
         claim of medical mistreatment under the Eighth Amendment. Medical
         malpractice does not become a constitutional violation merely because the
         victim is a prisoner. In order to state a cognizable claim, a prisoner must
         allege acts or omissions sufficiently harmful to evidence deliberate
         indifference to serious medical needs.

Estelle v. Gamble, 429 U.S. 97, 105-06 (1976). Thus, mere negligence or malpractice do not

amount to deliberate indifference. Campbell v. Sikes, 169 F.3d 1353, 1363-72 (11th Cir.

1999); Harris v. Thigpen, 941 F.2d 1495, 1505 (11th Cir. 1991). Moreover, the Eleventh

Circuit has consistently held a mere difference of opinion between an inmate and prison

medical officials over a diagnosis or course of treatment does not support a claim of

deliberate indifference. See Smith v. Fla. Dep’t of Corr., 375 F. App’x 905, 910 (11th Cir.

2010).

         No reasonable juror could find Plaintiff had a serious medical need because, as

explained in § II(B) medical records establish he suffered, at most, minor lacerations and

pain in his shoulder, knee, and back. Such injuries are not “so obvious that even a lay person

would easily recognize the necessity for a doctor’s attention.” Goebert, 510 F.3d at 1326

(quotations omitted); see also Young v. United States, No. 5:13-CV-609-OC-29PRL, 2015

                                           28
WL 3605052, at *6 (M.D. Fla. June 8, 2015) (“Generally, other courts addressing bruises and

lacerations have concluded that they do not constitute an objectively serious medical need.”)

(emphasis in original) (citations omitted).

       Second, no reasonable juror could find Defendants were deliberately indifferent to

any medical need of Plaintiff.     As the medical records shows, Nurse Cravey carefully

examined Plaintiff, provided him ibuprofen for his pain, and referred him to a doctor.

(Cravey Aff. ¶ 7; doc. no. 143-2, p. 2; Pl.’s Dep. at 36-37.) Dr. Chaney carefully considered

Plaintiff’s subjective complaints and objective presentation, then reviewed Plaintiff’s

medical records after the appointment and referred him for surgical evaluation. (Chaney Aff.

¶ 10; doc. no. 143-2, p. 1.) Defendants’ actions did not rise to the level of negligence, much

less deliberate indifference. Plaintiff’s mere disagreement with the course of treatment

cannot establish deliberate indifference. Smith, 375 F. App’x at 910.

       F.     Plaintiff’s Summary Judgment Motion

       Plaintiff seeks summary judgment in his favor with respect to all claims. The Court

has considered all of Plaintiff’s evidence and arguments above in connection with its

recommendations as to Defendants’ summary judgment motion, and no additional analysis is

necessary here. For the reasons stated above, the Court recommends denial of Plaintiff’s

summary judgment motion.

III.   CONCLUSION

       The Court REPORTS and RECOMMENDS Plaintiff’s motion for summary judgment

be DENIED (doc. no. 146) and Defendants’ motion for summary judgment be GRANTED IN

PART (doc. no. 142), resulting in summary judgment for Defendants on the Eighth Amendment

                                              29
claim for denial of medical care against Defendants Chaney and Cravey, First Amendment

retaliatory transfer claim, and Fourteenth Amendment due process claim. The only claim

recommended for trial is the Eighth Amendment failure to protect claim for nominal damages

only against Defendants Danforth, Zanders, McLoud, Wilcox, Jordan-Thomas, Taylor, and Bell.

       SO REPORTED and RECOMMENDED this 8th day of February, 2019, at Augusta,

Georgia.




                                         30
